 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Bell Telephone Company and Commu-nications Workers of America, AFL-CIO. Peti-tioner. Case 23 UC 86August 16. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND) MEMBt RS Pi N l1.1.(ANI) TRtISI)AI IUpon a petition duly filed on March 30. 1978, un-der Section 9(c) of the National Labor Relations Act,as amended, a hearing was held before Hlearing ()ffi-cer Robert F. Markey at Houston, TIexas, on April19, 1978. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, and bydirection of the Acting Regional Director for Region23, this case was transferred to the Board for deci-sion. Thereafter, both the Employer and Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial eroror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:I. The Employer, Southwestern Bell TelephoneCompany, is I of 19 companies associated withAmerican Telephone and Telegraph and is engagedin the business of providing telecommunications ser-vices to five States in the central southwesternUnited States-Texas, Arkansas, Oklahoma, Kansas,and Missouri. It has its principal offices in St. Louis,Missouri, and has various other facilities locatedthroughout the States in which it does business. Theparties stipulated that during the past 12-month pe-riod, the Employer derived gross revenues in excessof $1 million and has purchased and received goodsvalued in excess of $50,000 which were shipped di-rectly to its Texas facilities from points located out-side the State of Texas.It is not disputed, and we find, that the Employeris engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. We further find that itwill effectuate the purposes of the Act to assert juris-diction herein.2. It is not disputed, and we find, that Petitioner isa labor organization within the meaning of Section2(5) of the Act and that Petitioner claims to representcertain employees of the Employer.3. [For some sears the ELnployer has recognizedthe Petitioner in a companywide unit of certain des-ignated employees in the following departments: ac-counting, commercial and marketing, plant, and traf-fic. In the bargaining which led to the most recentcontract executed in 1977. the parties agreed to elimi-nate reference to specific department titles when list-ing job classifications and to refer to groups of repre-sented employees by a designated letter of thealphabet. This arrangement was made in contempla-tion of a reorganization of the Employer, which be-came effective January 1, 1978.Petitioner currently represents employees classi-fied as service consultants and senior service consul-tants. In pre-1977 agreements. these employees werelisted as part of the marketing department. However,in the 1977 contract, thev were included under "Ap-pendix B Contact Employees." As part of theirjobs. these service consultants perform customer ser-vice evaluations. Also performing customer serviceevaluations are employees in a job classification pres-ently known as supervisor-business services-opera-tions (SBSO): these latter employees are unrepre-sented.By way of unit clarification, Petitioner seeks to in-clude in its unit those individuals occupying the posi-tion of SBSO. Petitioner claims that by virtue of its1978 reorganization the Employer created a new ca-tegory of employee known as SBSO and assigned tothat position the performance of customer serviceevaluations which have traditionally been performedby bargaining unit employees. Petitioner contendstlhat the unit should be clarified to include the SBSOposition. The Employer claims that the petitionshould be dismissed because (1) clarification of thecontract is inappropriate absent a newly establishedjob classification or a substantial, recent change inthe duties of an existing classification; and (2) theSBSO position is supervisory and/or managerial andnot properly includable in the unit.We agree with the Employer that the petition forunit clarification is inappropriate. The history of thedisputed job classification, set forth below, supportsthe Employer's first contention in this regard.'From 1967 to 1973, there existed the job classifica-tion of customer instruction supervisor (CIS). In1972. persons in the position of ('IS began perform-ing customer service evaluations. In 1973, the job ti-tle C'IS was changed to supervisor-business services(SBS). The SBS's continued to perform customer ser-vice evaluations as part of the business services orga-nization located in the traffic department. Although\ i ,c rdMlglI. 'e fined it unnlccc's.ar to determine the super'lsor)! ormanal. crliM status of1 the SBS() position237 NLRB No. 85582 SOUTHWESTERN BELL TELEPHONE CO.functioning as part of the traffic department, it ap-pears that at no time were employees classified asCIS and SBS included in the unit represented by thePetitioner. Pursuant to the Employer's reorganiza-tion, the traffic department was abolished and theSBSjob was placed in the newly created support ser-vices department. In addition, the word "operations"was added to the title, making it supervisor-businessservices-operations. The current contract lists therepresented employees by specific job title, and theSBSO is not on any such list. During this same periodof time, it appears that the service consultants repre-sented by Petitioner also performed customer serviceevaluations within their own respective departments.It thus appears that, contrary to the Petitioner'scontention, the SBS position was created at least 5years before the Employer's 1978 reorganization andit has existed to perform, at least in part, customerservice evaluations since that time. In the 1978 reor-ganization, the SBS underwent a slight change in titleand location within the Employer's corporate organi-zation. Petitioner's claim that this classification posi-tion which suddenl) sprang into existence is, there-fore, without merit. The positions alleged by Peti-tioner to be includable in its unit have existed formany years and their status has not changed sincethe execution of the current contract. Under thesecircumstances, the unit clarification procedure is notthe proper vehicle for resolving the dispute herein.'Accordingly. and without considering or passingon the question of w hether the persons occupying theposition of SBSO might appropriately be included inthe existing unit, we conclude that the existing con-tractuall\ agreed-upon bargaining unit cannot be ex-panded to include the SBSO by way of a petition forclarification. Consequently. we shall dismiss the peti-tion herein.ORDERIt is hereby ordered that the petition in Case 23-lC- 86 be. and it hereby is, dismissed.I .,,,. tcl , trri ( onqa,,-. 217 NI.RH 666 (19751583